The Attorney                 General of Texas
                                          January     10,     1978

JOHN L. HILL
Attorney General



                   Honorable Joe Resweber                      Opinion No. H- 1112
                   Harris County Attorney
                   Houston, Texas 77002                        Re:       Employment     of county         traffic
                                                               officers.

                   Dear Mr. Resweber:

                         You   have requested   our opinion concerning     the   following   questions.

                                1.   Can the Commissioners      Court employ County
                                     Traffic Officers with the power to issue citations
                                     and perform other law enforcement  duties?

                                2.   Can the Commissioners      Court employ County
                                     Safety Officers with the power to issue citations
                                     and perform other law enforcement  duties?

                                3.   Can the Commissioners     Court require the County
                                     Traffic Officers to perform their duties under the
                                     control  and supervision   of a County Commis-
                                     sioner?

                                4.   Can County Traffic Officers be paid out of the
                                     County Road and Bridge Fund?

                           Article 6699, V.T.C.S., authorizes     the employment     by “[tl he Commis-
                   sioners Court . . . acting in conjunction with the Sheriff” of deputy sheriffs to
                   be known as traffic officers.     The statute provides that these deputies shall
                   have the same right and duty to arrest violators of all laws as other deputy
                   sheriffs.     Thus the commissioners     court can employ such officers only in
                   conjunction     with the sheriff. Anderson v. Wood, 152 S.W.2d 1084 (Tex. 1941);
                    Attorney General Opinions O-3231 (1941); O-3028 (1941). We have found no
                   statutory    authority for the employment     of county safety officers and we thus
                   answer your second question in the negative.         Attorney General Opinions M-
                   1004 (1971); V-1050 (1950). The duties of county traffic officers are directed
                   in detail by the sheriff, not by the commissioners         court.  Attorney General
                   Opinion O-2444 (1940). Such officers are to be paid from the “general county
                   fund.” V.T.C.S. art. 6699a; Attorney General Opinion O-1282 (1939).




                                                     P.     4553
Honorable   Joe Resweber    -   Page 2    (H-1112)



                                    SUMMARY

            The commissioners     court may employ county traffic officers
            only in conjunction    with the sheriff, who is then empowered
            to direct their duties.    Such officers are to be paid from the
            general   fund.     The commissioners     court does not have
            authority to employ county safety officers.




                                              Attorney   General   of Texas

APPROVED:




DAVID M. KENDALL, First Assistant




Opinion Committee

jst




                                         p.   4554